 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       OMAR R., 1                                    Case No. 2:19-cv-04147-AFM
12                          Plaintiff,
13                                                    MEMORANDUM OPINION AND
                      v.
                                                      ORDER AFFIRMING DECISION
14                                                    OF THE COMMISSIONER
         ANDREW M. SAUL,
15       Commissioner of Social Security,
16                          Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying his applications for disability insurance benefits and supplemental security
20   income. In accordance with the Court’s case management order, the parties have filed
21   memorandum briefs addressing the merits of the disputed issues. The matter is now
22   ready for decision.
23                                         BACKGROUND
24            In September 2015, Plaintiff applied for disability insurance benefits and
25   supplemental security income, alleging disability since June 12, 2014. Plaintiff’s
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1   applications were denied initially and upon reconsideration. (Administrative Record
 2   [“AR”] 134-143, 150-161.) A hearing took place on May 8, 2018 before an
 3   Administrative Law Judge (“ALJ”). Plaintiff, who was represented by counsel, and
 4   a vocational expert (“VE”) testified at the hearing. (AR 33-45.)
 5          In a decision dated May 23, 2018, the ALJ found that Plaintiff suffered from
 6   the following severe impairments: major depressive disorder; anxiety disorder; panic
 7   disorder; insomnia; agoraphobia; and acrophobia. (AR 24.) After finding that
 8   Plaintiff’s impairments did not meet or equal a listed impairment, the ALJ determined
 9   that Plaintiff retained the residual functional capacity (“RFC”) to perform a full range
10   of work at all exertional levels with the following non-exertional limitations: Plaintiff
11   can understand, remember, and carry out simple job instructions, but would be unable
12   to perform work that would require directing others, abstract thought, or planning; he
13   can maintain attention and concentration to perform non-complex routine tasks in a
14   work environment free of fast-paced production requirements; he can have
15   occasional interaction with coworkers and supervisors; and he can have no direct
16   interaction with the general public. (AR 25.) Relying on the testimony of the VE, the
17   ALJ concluded that Plaintiff could perform his past relevant work as a conveyor
18   feeder-offbearer. 2 Accordingly, the ALJ concluded that Plaintiff was not disabled.
19   (AR 27-28.)
20          The Appeals Council subsequently denied Plaintiff’s request for review (AR
21   1-8), rendering the ALJ’s decision the final decision of the Commissioner.
22                                      DISPUTED ISSUES
23          1. Whether the ALJ erred in finding that Plaintiff is capable of performing his
24   past relevant work.
25          2. Whether the ALJ properly rejected Plaintiff’s subjective complaints.
26

27
     2
28    While the VE and ALJ referred to the occupation as “conveyor, offbearer,” the Court utilizes the
     complete title as found in the DOT. See DOT 921.686-014.
                                                    2
 1                                STANDARD OF REVIEW
 2         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
 3   determine whether the Commissioner’s findings are supported by substantial
 4   evidence and whether the proper legal standards were applied. See Treichler v.
 5   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 6   evidence means “more than a mere scintilla” but less than a preponderance. See
 7   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
 8   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 9   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
10   U.S. at 401. In the social security context, the substantial evidence threshold is “not
11   high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019). This Court must review the
12   record as a whole, weighing both the evidence that supports and the evidence that
13   detracts from the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where
14   evidence is susceptible of more than one rational interpretation, the Commissioner’s
15   decision must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
16                                      DISCUSSION
17   I.    The ALJ’s determination that Plaintiff can perform his past relevant
18         work.
19         Plaintiff contends that the ALJ’s determination that he can perform his past
20   relevant work is not supported by substantial evidence. According to Plaintiff, the
21   ALJ erred by relying upon the VE’s testimony because the occupation conveyor
22   feeder-offbearer conflicts with the RFC precluding Plaintiff from “fast-paced
23   production” work. (ECF No. 20 at 5-9.) For the following reasons, Plaintiff’s
24   contention lacks merit.
25         A.      Relevant Law
26         At Step Four of the Commissioner’s sequential evaluation process, a claimant
27   has the burden of showing that he can no longer perform his past relevant work. See
28   Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001); 20 C.F.R. § 404.1520(e). The

                                               3
 1   ALJ must determine whether the claimant can perform the actual functional demands
 2   and duties of a particular past relevant job, or the functional demands and duties of
 3   the occupation as generally required by employers throughout the national economy.
 4   Pinto, 249 F.3d at 845 (citing SSR 82–61, 1982 WL 31387, at *2). In making this
 5   determination, the ALJ may rely on the Dictionary of Occupational Titles (“DOT”)
 6   or the expertise of a vocational expert. See Gutierrez v. Colvin, 844 F.3d 804, 807
 7   (9th Cir. 2016); Esparza v. Astrue, 2011 WL 5037049, at *9 (C.D. Cal. Oct. 24,
 8   2011). The ALJ has an affirmative responsibility to ask whether a conflict exists
 9   between a VE’s testimony and the DOT. SSR 00–4p; Massachi v. Astrue, 486 F.3d
10   1149, 1153 (9th Cir. 2007).
11         If there is an “apparent unresolved conflict” between the DOT and the VE’s
12   testimony regarding the claimant's ability to perform an occupation, the ALJ must
13   ask the VE to resolve the conflict before the ALJ can rely on the testimony. Gutierrez,
14   844 F.3d at 807; Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir. 2015); SSR 00-4p,
15   2000 WL 1898704, at *2-*4. An “obvious or apparent” conflict “means that the
16   [VE’s] testimony must be at odds with the [DOT] listing of job requirements that are
17   essential, integral, or expected.” Gutierrez, 844 F. 3d at 808. If no obvious or apparent
18   conflict exists between the specific skills identified by the DOT and the VE’s
19   testimony, the ALJ need not inquire further. Gutierrez, 844 F.3d at 807-808.
20         B.     Analysis
21         At the hearing, the ALJ asked the VE whether a hypothetical claimant with
22   Plaintiff’s RFC could perform his past relevant work. The VE testified that someone
23   with those limitations could perform Plaintiff’s past work as a conveyer feeder-
24   offbearer, citing DOT 921.686-014. (AR 42-43.) When asked whether his opinion
25   was consistent with the DOT, the VE answered affirmatively. (AR 44.)
26         The DOT describes the duties of conveyor feeder-offbearer as follows:
27                Feeds and off bears conveyor or conveyor system performing any
28         of following tasks: Picks up materials or products from pallet,

                                                4
 1         handtruck, or dolly, and places materials or products onto conveyor, or
 2         opens bins or chutes to dump bulk materials onto conveyor, or hangs
 3         products on chain or overhead conveyor, or transfers materials or
 4         products from one conveyor to another conveyor, and aligns materials
 5         or products on conveyor to prevent jams. Dislodges jams by hand or
 6         pole. Removes materials or products from discharge end of conveyor
 7         and stacks materials or products on trays, pallets, or handtrucks. May
 8         feed and off bear conveyor that conveys material or products through
 9         machines or equipment operated or tended by another worker. May
10         inspect materials or products for damage or for conformity to
11         specifications. May push material or products between machines or
12         departments on roller conveyor. May move materials or products to or
13         from conveyor, using handtruck, dolly, or electric handtruck. May start
14         or stop conveyor. May open cartons or shipping containers and place
15         contents on conveyor. May use hoist to load or unload conveyor. May
16         stencil, tag, stamp, or write identifying information on packaged
17         products. May record production. May keep work area clean and
18         orderly.
19   921.686-014, 1991 WL 688096.
20         The ALJ only precluded Plaintiff from performing fast-paced production
21   work, not work involving a conveyor belt. Nothing in the DOT description of the job
22   of conveyer feeder-offbearer indicates that it requires fast-paced work. Plaintiff’s
23   contention is based upon the unfounded premise that work involving a conveyer
24   necessarily involves fast-paced production. The fact that the job incorporates
25   working with a conveyor belt, however, does not mean it entails the type of fast-
26   paced work from which Plaintiff is precluded. See Garcia v. Colvin, 2016 WL
27   3268861, at *3 (C.D. Cal. June 6, 2016) (“The fact that the job of laundry laborer
28   might incorporate some conveyor belt work ‘does not necessarily translate into the

                                              5
 1   type of fast-paced work from which plaintiff is precluded.’”) (quoting Peralez v.
 2   Astrue, 2013 WL 66944, at *1 (C.D. Cal. Jan. 3, 2013) (RFC precluding fast-paced
 3   work did not conflict with the DOT description of job of hand packer even though
 4   that job “might incorporate some assembly line work”)).
 5         Because there is no “obvious or apparent” conflict between the VE’s testimony
 6   and the DOT, the ALJ had no duty to inquire further and did not err in relying on the
 7   VE’s testimony to find that Plaintiff could perform his past relevant work. Bryant v.
 8   Colvin, 2014 WL 1831016, at *3 (C.D. Cal. May 7, 2014) (“The DOT does not
 9   specify that packaging machine operator jobs require fast-paced or high-production
10   work, so it is not apparent that the VE’s testimony conflicts with the DOT on that
11   point.”).
12   II.   The ALJ’s Credibility Determination
13         Plaintiff contends that the ALJ erred in rejecting his testimony regarding his
14   subjective symptoms and limitations. (ECF No. 20 at 9-15.) Respondent argues that
15   the ALJ provided numerous legally sufficient reasons for his credibility
16   determination. (ECF No. 21 at 13-19.)
17         A.     Plaintiff’s Subjective Complaints
18         Plaintiff alleges that he is unable to work because of his mental impairments,
19   including depression, anxiety, panic attacks, insomnia, and phobias. (AR 284, 306.)
20   At the hearing, Plaintiff testified that due to his mental impairments, he was “not able
21   to go into the job.” (AR 39.) According to Plaintiff, he has not left his house in nine
22   years due to fears. He is unable to visit his family. Medications help for a short period
23   of time, but then the symptoms return. (AR 40.)
24         Plaintiff testified that he lives with his wife. He is unable to help with the
25   cooking or shopping, but he does his own laundry. (AR 37-38.) In his Function
26   Report, Plaintiff explained that he does not do housework or yardwork because, “I
27   am not in the mood.” (AR 309.) He has trouble sleeping. (AR 39, 41.) Sometimes,
28   he does not bathe for a month because the shower causes a sensation like snakes on

                                                6
 1   his back. (AR 41.)
 2           In addition to his non-exertional limitations, Plaintiff testified that he is unable
 3   to sit for long. Further, he can stand for five minutes at most, after which he “loses
 4   strength.” (AR 38.) Although Plaintiff is able to walk, he is unable to leave his house,
 5   presumably due to fears. (AR 38, 310.) In his Function Report, Plaintiff indicated
 6   that his mental impairments affected his ability to lift, squat, bend, stand, reach, walk,
 7   sit, kneel, talk, hear, climb stairs, see, memory, completing tasks, concentration,
 8   understanding, follow instructions, use his hands, and get along with others. (AR
 9   311.)
10           Plaintiff also testified to experiencing trouble with focus and memory. He
11   cannot pay attention or follow instructions. Although doctors had prescribed
12   numerous medications and Plaintiff took them as instructed, those medications
13   caused “many” side effects – namely, they caused him to sweat and to lose energy.
14   (AR 41-42, 311.)
15           B.    Relevant Law
16           Where, as here, a claimant has presented objective medical evidence of an
17   underlying impairment that could reasonably be expected to produce pain or other
18   symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
19   must provide specific, clear and convincing reasons before rejecting a claimant’s
20   testimony about the severity of his symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678
21   (9th Cir. 2017) (citing Garrison v. Colvin, 759 F.3d 995, 1014-1015 (9th Cir. 2014)).
22   “General findings [regarding a claimant’s credibility] are insufficient; rather, the ALJ
23   must identify what testimony is not credible and what evidence undermines the
24   claimant’s complaints.” Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014)
25   (quoting Lester v. Chater, 81 F.3d 821, 834) (9th Cir. 1995)). The ALJ’s findings
26   “must be sufficiently specific to allow a reviewing court to conclude the adjudicator
27   rejected the claimant’s testimony on permissible grounds and did not arbitrarily
28   discredit a claimant’s testimony regarding pain.” Brown-Hunter v. Colvin, 806 F.3d

                                                  7
 1   487, 493 (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-346 (9th
 2   Cir. 1991) (en banc)).
 3         Factors an ALJ may consider when making such a determination include the
 4   objective medical evidence, the claimant’s treatment history, the claimant’s daily
 5   activities, unexplained failure to pursue or follow treatment, and inconsistencies in
 6   testimony. See Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014); Molina v.
 7   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).
 8         C.     Analysis
 9         The ALJ did not totally reject Plaintiff’s subjective claims; rather, he did so
10   only to the extent that his allegations were inconsistent with the RFC determination,
11   which imposed various limitations beyond those opined by medical sources. In
12   making his credibility determination, the ALJ first found that the objective medical
13   evidence did not support the full extent of Plaintiff’s subjective complaints. (AR 27.)
14         With regard to Plaintiff’s mental impairments, the ALJ discussed the evidence
15   indicating that Plaintiff had been diagnosed with anxiety and agoraphobia with panic
16   disorder and acrophobia. Plaintiff was prescribed psychotropic medication, including
17   Lexapro. (AR 26, AR 377-383.) As the ALJ noted, Plaintiff’s mental status
18   examinations in November and December 2014 were normal with the exception of
19   an anxious mood. (AR 26, 379-382.) From July 2015 to January 2018, Plaintiff was
20   seen a total of ten times by his treating physician, Eliseo Mills, M.D. At each
21   appointment, his mental status examination was normal but for anxious mood. (AR
22   383, 405-406, 417-418, 424-429.)
23         The ALJ also discussed Plaintiff’s December 2015 psychiatric consultative
24   examination with Ernest A. Bagner, III, M.D. Plaintiff complained of depression,
25   nervousness, and anxiety. Dr. Bagner noted that Plaintiff was appropriately dressed
26   and groomed, was cooperative, and had good eye contact. While Plaintiff’s mood
27   was nervous, his affect was appropriate, and his speech was normal, clear and
28   coherent. Plaintiff did not exhibit looseness of association or delusions. He was alert

                                               8
 1   and oriented in all spheres. Dr. Bagner found Plaintiff was able to perform serial 7’s
 2   and serial 3’s; able to name three presidents of the United States; and his insight and
 3   judgment were adequate. Plaintiff’s recall was intact. Dr. Bagner diagnosed Plaintiff
 4   with Major Depressive Disorder with Anxiety. He assessed Plaintiff with a Global
 5   Assessment Functioning (GAF) score of 65, which the ALJ noted was in a range
 6   associated with “some mild symptoms.” In Dr. Bagner’s opinion, Plaintiff merely
 7   had mild limitations in mental functioning. (AR 26, 390-393.)
 8          The ALJ found it significant that Plaintiff alleged that his impairments limited
 9   his ability to lift, walk, sit, kneel, talk, reach, hear, bend, stand, and see – yet Plaintiff
10   “has not provided any justification for any of these physical limitations.” (AR 27,
11   citing AR 311.) 3
12          As set forth above, the objective medical findings essentially consist of only
13   an anxious mood. As long as this was not the ALJ’s sole reason for discounting
14   Plaintiff’s testimony, the ALJ properly relied upon the lack of objective medical
15   findings supporting Plaintiff’s alleged symptoms and limitations. See Burch v.
16   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (including lack of supporting medical
17   evidence as one factor that an ALJ can rely on in discrediting claimant testimony).
18          The ALJ here provided additional reasons for his credibility assessment.
19   Specifically, in discussing the credibility of Plaintiff’s subjective complaints, the ALJ
20   observed that Plaintiff had “not generally received the type of medical treatment one
21   would expect for a totally disabled individual.” (AR 27.) A claimant’s limited or
22
     3   The Commissioner construes the ALJ’s statement as a separate reason for his decision –
23
     specifically, the Commissioner contends that the ALJ found an affirmative inconsistency between
24   Plaintiff’s testimony and the medical record. (ECF No. 21 at 17.) It is true that a contradiction
     between a claimant’s subjective complaints and specific medical evidence may constitute a distinct
25   basis for finding the claimant’s allegations lack credibility. See Carmickle v. Comm’r, Soc. Sec.
     Admin., 533 F.3d 1155, 1161 (9th Cir. 2008); Sills v. Astrue, 2013 WL 782076, at *3 (C.D. Cal.
26   Mar. 1, 2013). Here, however, the ALJ’s decision does not indicate he relied upon contradiction
27   with the medical evidence as opposed to a lack of support in the record. Thus, the Court construes
     the ALJ’s reliance upon the absence of medical evidence as an additional basis for his finding that
28   the record lacked objective medical evidence supporting Plaintiff’s subjective complaints.

                                                     9
 1   infrequent treatment, as well as the unexplained failure to obtain treatment may
 2   constitute clear and convincing reasons for discrediting a claimant’s testimony. See
 3   Burch, 400 F.3d at 680-681. The medical records related to Plaintiff’s mental
 4   impairment span more than three years – from October 2014 to January 2018. During
 5   that time, Plaintiff’s treatment involved twelve visits to Dr. Mills. (See AR 377-381,
 6   382, 383, 405, 406, 417, 418, 424-429). For two of those years – 2015 and 2017 –
 7   Plaintiff had two office visits for mental health treatment. Plaintiff’s treatment
 8   consisted of being prescribed medication which the treatment notes reflect helped his
 9   symptoms. In October 2015, Plaintiff reported that his anxiety and phobias had
10   decreased. (AR 398.) In February 2016, Plaintiff reported that he was doing well,
11   with “no current complaints,” and that his anxiety had improved. (AR 399.) In March
12   2016, Plaintiff said that Lorazepam was helping, though he complained that the
13   Paroxetine (Paxil) upset his stomach and did not help. (AR 419.) He subsequently
14   discontinued Paxil. (AR 417, 433.) In December 2016, other than continued
15   insomnia, Plaintiff was doing “well” and said that his anxiety had decreased. (AR
16   435.) In April, July, September, and December 2017, and March 2018, Plaintiff said
17   he was doing well, had no current complaints, and reported decreased anxiety and
18   depression. (AR 437, 439, 441, 443, 445.) Finally, at the time of the hearing, Plaintiff
19   used two prescription medications – one for his thyroid and one for anxiety and
20   depression. (AR 40.)
21         In light of the forgoing, the ALJ’s characterization of Plaintiff’s treatment as
22   inconsistent with the severity of his alleged symptoms is supported by the record. See
23   Burch, 400 F.3d at 679 (where the evidence is susceptible to more than one rational
24   interpretation, ALJ’s conclusion must be upheld). As such, this was an appropriate
25   and sufficient basis for the ALJ’s credibility determination. See Burch, 400 F.3d at
26   681 (lack of consistent medical treatment “powerful evidence” that plaintiff's claims
27   of severe pain, depression, and fatigue were not credible); Lewis v. Colvin, 2015 WL
28   4507172, at *4 (C.D. Cal. July 23, 2015) (ALJ properly rejected allegations in light

                                               10
 1   of sparse treatment record); 20 C.F.R. § 416.929(c)(3) (the amount of treatment is
 2   “an important indicator of the intensity and persistence of [a claimant’s] symptoms”).
 3         The Commissioner advances several other reasons supporting the ALJ’s
 4   credibility determination – including that Plaintiff failed to take his medication as
 5   prescribed and that his daily activities were inconsistent with his alleged limitations.
 6   (ECF No. 21 at 17-19.) While reliance upon such reasons generally may be proper,
 7   see Tommasetti v. Astrue, 533 F.3d 1035, 1039-1040 (9th Cir. 2008), the ALJ’s
 8   decision does not indicate that he relied upon those reasons. See Orn, 495 F.3d at
 9   630 (“We review only the reasons provided by the ALJ in the disability determination
10   and may not affirm the ALJ on a ground upon which he did not rely.”). Moreover,
11   because the Court concludes that the ALJ provided a legally sufficient reason
12   supporting his determination to partially discredit Plaintiff’s testimony, it need not
13   resolve the merits of other reasons suggested by the Commissioner.
14                                          ORDER
15         IT IS THEREFORE ORDERED that Judgment be entered affirming the
16   decision of the Commissioner and dismissing this action with prejudice.
17

18   DATED: 3/30/2020
19

20                                           ____________________________________
21
                                                  ALEXANDER F. MacKINNON
                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                               11
